While I do not agree with all of the statements contained in the dissenting opinion of Judge Millard, I heartily concur in his analysis of the decisions and what the law should be on the question of the dismissal of appeals.
I conclude, however, that the certificate attached to the record, quoted in the dissent, is sufficient to bring the necessary questions of fact here for review as to *Page 30 
the right of Oser Dreck Company and of appellants to recover from it.
There is no question in my mind but that the judgment should be affirmed upon the merits as the record stands here.